Per Curiam.

Reaching the issue, left open by our decision in People v. Nuernberger (25 N Y 2d 179, 182), whether incest is an act within the exclusive original jurisdiction of the Family Court conferred by sections 812 and 813 of the Family Court Act, we" conclude that it is not. . Neither the original enactment of section 812 specifying disorderly conduct and assault nor its subsequent amendment to include acts which would constitute harassment, menacing, reckless endangerment and attempted assault (L. 1969, ch. 736), purport to include incest, which, thus, under the familiar rule of construction, will be deemed excluded‘(McKinney’s Cons. Laws of N. Y., Book 1, Statutes, § 240). Neither do we find that act within its intendment (see People v. Fuentes, 51 Misc. 2d 354, 357; People ex rel. Doty v. Krueger, 58 Misc 2d 428, affd. 32 A D 2d 845, app. dsmd. 26 N Y 2d 881).
The order appealed from should be affirmed.